The opinion of the Court, by
IIornblower, C. J.
The single point arises on the 18th sec. *22of the charter of the city of Newark, Elm. Dig. 652, by which after authorizing the Common Council to raise money by taxes, and directing them to be received and collected by the collectors, it is enacted as. follows, “ which taxes when collected, shall he paid into the hands of the Treasurer of the said city, to be subject to the order of the said Common Council.” Hence it is insisted, that the breaches ought to have been, that Davis had not paid the moneys into the hands of the Treasurer; and we think in this, the defendants are right. The demurrer must therefore be sustained; but the plaintiffs are at liberty to amend their assignment of breaches, on payment of costs.

Demurrer sustained. Leave given to amend the assignment of the breaches, on payment of costs.